DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 13 October 2021, 10 November 2021, and 11 January 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-13, and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mammou et al. (US 2019/0313110 A1).

Regarding Claims 1, 10, and 18, Mammou discloses  a method implemented by a video encoder/decoder, the method comprising: receiving, by a receiver of the video decoder, a bitstream comprising a plurality of coded sequences of point cloud coding (PCC) frames [Mammou: Abstract: A system comprises an encoder configured to compress attribute information and/or spatial for a point cloud and/or a decoder configured to decompress compressed attribute and/or spatial information for the point cloud], wherein the plurality of coded sequences of PCC frames represent a plurality of PCC attributes [Mammou: FIG. 2C; ¶ [0098]: spatial image generation module 210, texture image generation module 212, and attribute information generation module 214] including geometry [Mammou: ¶ [0100]: The 2D sampling process may be applied in order to approximate each patch with a uniformly sampled point cloud, which may be stored as a set of 2D patch images describing the geometry/texture/attributes of the point cloud at the patch location; and ¶ [0343]: Bytes_geometry_layer Number of bytes for encoding the vertex positions], texture [Mammou: ¶ [0100]; and ¶ [0343]: Table 4: Bytes_color_layer (opt) Number of bytes for encoding the colour attributes], and one or more of reflectance [Mammou: ¶ [0092]: In some embodiments, such sensors may also capture attribute information for one or more points, such as color attributes, reflectivity attributes, velocity attributes, acceleration attributes, time attributes, modalities, and/or various other attributes], transparency, and normal, and wherein each coded PCC frame is represented by one or more PCC network abstraction layer (NAL) units [Mammou: ¶ [0401]: PCCNAL POC: An indexing parameter for such a unit. This index can be used to classify and/or identify each NAL unit and permit grouping of different NAL units based on its value. For example, a geometry and an attribute frame that correspond to the same Point Cloud frame can be given the same index, which helps identify their relationship later during decoding and reconstruction of the point cloud representation. This information may limit placement of PCCNAL units within the bit stream] parsing, by a processor of the video decoder, the bitstream to obtain, for each PCC attribute, an indication of one of a plurality of video coder decoders (codecs) used to code the each PCC attribute [Mammou: FIG. 2C; ¶ [0098]: spatial image generation module 210, texture image generation module 212, and attribute information generation module 214]; and decoding, by the processor, the bitstream based on the indication of video codecs for the PCC attributes [Mammou: Abstract].

Regarding Claims 2, 11, and 19, Mammou discloses all the limitations of Claims 1, 10, and 18, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Mammou discloses wherein each sequence of PCC frames is associated with a sequence-level data unit containing sequence-level parameters, wherein the sequence-level data unit comprises a first syntax element indicating a first attribute is coded by a first video codec and indicating a second attribute is coded by a second video codec [Mammou: ¶ [0343]: Table 4: Bytes_geometry_layer Number of bytes for encoding the vertex positions Bytes_color_layer (opt) Number of bytes for encoding the colour attributes Bytes_att_layer (opt) Number of bytes for encoding the other attributes].

Regarding Claims 3 and 12, Mammou discloses all the limitations of Claims 2 and 11, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Mammou discloses wherein the first syntax element is an identified_codec_for_attribute element contained in a group of frames header in the bitstream [Mammou: ¶ [0343]: Table 4: Bytes_color_layer (opt) Number of bytes for encoding the colour attributes].

Regarding Claims 4 and 13, Mammou discloses all the limitations of Claims 2 and 11, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Mammou discloses wherein the first attribute is organized into a plurality of streams, wherein a second syntax element indicates a stream membership for data units of the bitstream associated with the first attribute, and wherein the second syntax element is a num_streams_forattribute element contained in a group of frames header in the bitstream [Mammou: ¶ [0343]: Bytes_geometry_layer Number of bytes for encoding the vertex positions].

Regarding Claim 9, Mammou discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Mammou discloses wherein the bitstream is decoded into a decoded sequence of PCC frames [Mammou: ¶ [0427]: In an encoded PCC bit stream, there can be several parameters per slice, per frame/picture, per GOP, or per sequence of Point Cloud Data, which signal information that permits proper decoding and rendering of the point cloud data], and further comprising forwarding, by the processor, the decoded sequence of PCC frames toward a display for presentation [Mammou: ¶ [0090]: For example, a 3-D display, a holographic display, or a head-mounted display may be manipulated in real-time or near real-time to show different portions of a virtual world represented by point clouds. In order to update the 3-D display, the holographic display, or the head-mounted display, a system associated with the decoder may request point cloud data from the remote server based on user manipulations of the displays, and the point cloud data may be transmitted from the remote server to the decoder and decoded by the decoder in real-time or near real-time. The displays may then be updated with updated point cloud data responsive to the user manipulations, such as updated point attributes].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-6 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mammou as applied to claims 1-2 and 10-11 above, and further in view of Deshpende (US 2016/0105687 A1).
Regarding Claims 5 and 16, Mammou disclose(s) all the limitations of Claims 2 and 11, respectively, and is/are analyzed as previously discussed with respect to those claims.
Mammou may not explicitly disclose wherein the first attribute is organized into a plurality of layers, and wherein a third syntax element indicates a layer membership for data units of the bitstream associated with the first attribute.
However, Deshpende discloses wherein the first attribute is organized into a plurality of layers, and wherein a third syntax element indicates a layer membership for data units of the bitstream associated with the first attribute [Deshpende: Abstract: said VPS syntax includes a VPS extension set syntax including attributes regarding representation format characteristics (e.g. color characteristics); said VPS extension set syntax including a number of representation format characteristic syntax structures and an index referencing a representation format structure for each layer].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the layer ID of Deshpende with the processing of Mammou in order to provide information which allows faster and cheaper processing, improving overall performance.	
	
	
Regarding Claims 6 and 17, Mammou in view of Deshpende discloses all the limitations of Claims 5 and 16, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Mammou in view of Deshpende discloses wherein the third syntax element is a num layers_for_attribute element contained in a group of frames header in the bitstream [Deshpende: ¶ [0144]: an expanded vps_extension( ) set forth in Table 4 includes specific attributes regarding the color characteristics of an encoded video format, thereby signaling color gamut scalability and bit depth information regarding enhancement layers in the vps extension].

Allowable Subject Matter
Claims 7-8 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: While determination of irregular point clouds is well-known, the specific syntax and layer requirements along with all other limitations of the claims has not been found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482